 



Exhibit 10.1
E. I. DU PONT DE NEMOURS AND COMPANY
STOCK ACCUMULATION AND DEFERRED
COMPENSATION PLAN FOR DIRECTORS
(As last amended, January 1, 2007)

1.   PURPOSE OF THE PLAN       The purpose of the DuPont Stock Accumulation and
Deferred Compensation Plan for Directors (the “Plan”) is (1) to further the
identity of interests of members of the Board of Directors of E. I. du Pont de
Nemours and Company (the “Company”) with those of the Company’s stockholders
generally through the grant of time-vested restricted DuPont common stock units
payable in cash, and (2) to permit Directors to defer the payment of all or a
specified part of their compensation for services performed as Directors.   2.  
ELIGIBILITY       Members of the Board of Directors of the Company who are not
employees of the Company or any of its subsidiaries or affiliates and who do not
receive a form of compensation for Board service in lieu of customary Directors’
fees shall be eligible to receive time-vested restricted stock units under the
Plan. Members of the Board of Directors of the Company who are not employees of
the Company or any of its subsidiaries or affiliates shall be eligible under
this Plan to defer compensation for services performed as Directors.   3.  
ADMINISTRATIONS AND AMENDMENT       The Plan shall be administered by the
Compensation Committee of the Board of Directors (the “Committee”). The decision
of the Committee with respect to any questions arising as to the interpretation
of this Plan, including the severability of any and all of the provisions
thereof, shall be final, conclusive and binding. The Board of Directors of the
Company reserves the right to modify the Plan from time to time, or to repeal
the Plan entirely, provided, however, that (1) no modification of the Plan shall
operate to annul an election already in effect for the current calendar year or
any preceding calendar year; and (2) to the extent required under Section 16 of
the Securities Exchange Act of 1934 (“Exchange Act”), Plan provisions relating
to the amount, price and timing of time-vested restricted stock unit grants
shall not be amended more than once every six months, except that the foregoing
shall not preclude any amendment necessary or desirable to conform to changes in
applicable law, including, but not limited to, changes in the Internal Revenue
Code.       The Committee is authorized, subject to the provisions of the Plan,
from time to time to establish such rules and regulations as it deems
appropriate for the proper administration of the Plan, and to make such
determinations and take such steps in connection therewith as it deems necessary
or advisable.   4.   COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT / CHANGE IN
LAW       It is the Company’s intent that the Plan comply in all respects with
Rule 16b-3 of the Exchange Act, or its successor, and any regulations
promulgated thereunder. If any provision of this Plan is found not to be in
compliance with such rule and regulations, the provision shall be deemed null
and void, and the remaining provisions of the Plan shall continue in full force
and effect. All transactions under this Plan shall be executed in accordance
with the requirements of Section 16 of the Exchange Act and the regulations
promulgated thereunder.

 



--------------------------------------------------------------------------------



 



    The Board of Directors may, in its sole discretion, modify the terms and
conditions of this Plan in response to and consistent with any changes in
applicable law, rule or regulation.   5.   TIME-VESTED RESTRICTED STOCK UNIT
GRANTS

  a.   Annual Grant: Subject to action by the Board of Directors, and effective
upon such date as the Board of Directors may determine, each Director eligible
under Article 2 hereof shall be awarded an annual grant of time-vested
restricted stock units of the Company payable in cash, with each such grant
having a fair market value on date of grant of $115,000. A director elected to
the Board at a time after an annual time-vested restricted stock unit grant is
made shall, without further action by the Board of Directors, receive a grant of
time-vested restricted stock units of the Company payable in cash, with any such
grant having a fair market value on the date of grant of $115,000, following
his/her first attendance at a Board Meeting. Any such grant shall be subject to
the terms and conditions applicable to the annual grant, and shall be effective
on the first business day of the month following the month in which the Director
attends his/her first Board Meeting. Under no circumstances shall a Director
receive more than one time-vested restricted stock unit grant in any calendar
year under this Plan.     b.   Restriction Period: For a period as the Board of
Directors shall determine, from the effective date of the grant (“restriction
period”) grantee may not sell, gift, or otherwise transfer or dispose of any of
the units except as described below.     c.   Dividend Equivalents: From time to
time, the Board of Directors may attach a dividend equivalent right to the
time-vested restricted stock units. Dividend equivalents are an amount equal to
any cash dividends (or the fair market value of dividends paid in property other
than dividends payable in DuPont common stock) payable on the total number of
shares represented by the total number of outstanding units in grantee’s account
will be allocated to grantee’s account in the form of units based upon the stock
price on the dividend payment date. Any dividend units payable on such number of
shares will be allocated in the form of whole and fractional units. The stock
price shall be the closing price of DuPont common stock as reported on the
Composite Tape of the New York Stock Exchange.     d.   Tax Withholding:
Grantees may use shares of stock to satisfy withholding taxes relating to the
grants under this Plan to the extent provided in terms and conditions
established by the Committee.     e.   Termination of Time-Vested Restricted
Stock Units: (i) The Board of Directors shall, subject to the provisions of the
Plan, determine the rules relating to the rights of a grantee in the event a
grantee ceases to be a Director of the Company or in the event of his or her
death or disability.         (ii) A grantee shall forfeit all rights under
time-vested restricted stock unit awards granted hereunder if the Board of
Directors, after a hearing at which the grantee shall be entitled to be present,
shall find that the grantee has willfully engaged in any activity harmful to the
interest of the Company or any of its subsidiaries or affiliates provided,
however, that such time-vested restricted stock units may continue in effect to
such extent and under such circumstances as the Board of Directors may
determine.     f.   Adjustment: (i) In the event of any stock dividend,
split-up, reclassification or other analogous change in capitalization, the
Committee shall make such adjustments, in light of the change, as it deems to be
equitable, both to the grantee and to the Company, in the number of time-vested
restricted stock units. Furthermore, in the event of a distribution to common
stockholders other than interim or year-end dividends declared as such by the
Board of Directors, the Committee shall make such adjustments, in light of the
distribution, as it deems to be equitable, both to the grantee and to the
Company, in respect to the item described herein.

 



--------------------------------------------------------------------------------



 



      (ii) any fractional share units resulting from adjustments made pursuant
to this subparagraph shall be eliminated.

6.   ELECTION TO DEFER AND FORM OF PAYMENT       On or before December 31 of any
year, a Director may elect to defer, until a specified year or retirement as a
Director of the Company, the payment of all or a specified part of all fees
payable to the Director for services as a Director during the calendar year
following the election in the form of cash or stock units. In addition, as part
of such election, a Director shall elect the form of payment (lump sum or annual
installments). Any person who shall become a Director during any calendar year,
and who was not a Director of the Company on the preceding December 31, may
elect, within thirty days after election to the Board, to defer in the same
manner the receipt of the payment of all or a specified part of fees not yet
earned for the remainder of that calendar year in the form of cash or stock
units. Elections shall be made by written notice delivered to the Secretary of
the Committee. All such elections as to deferral and form of payment are
irrevocable.   7.   DIRECTORS’ ACCOUNTS       Fees deferred in the form of cash
shall be held in the general funds of the Company and shall be credited to an
account in the name of the Director. On the first day of each quarter, interest
shall be credited to each account calculated on the basis of the cash balance in
each account on the first day of each month of the preceding quarter at the
Prime Rate of Morgan Guaranty Trust Company of New York (or at such other rate
as may be specified by the Committee from time to time) in effect on the first
day of each month. Fees deferred in the form of stock units shall be allocated
to each Director’s account based on the closing price of the Company’s common
stock as reported on the Composite Tape of the New York Stock Exchange (“Stock
Price”) on the date the fees would otherwise have been paid. The Company shall
not be required to reserve or otherwise set aside shares of common stock for the
payment of its obligations hereunder, but shall make available as and when
required a sufficient number of shares of common stock to meet the needs of the
Plan. An amount equal to any cash dividends (or the fair market value of
dividends paid in property other than dividends payable in common stock of the
Company) payable on the number of shares represented by the number of stock
units in each Director’s account will be allocated to each Director’s account in
the form of stock units based upon the Stock Price on the dividend payment date.
Any stock dividends payable on such number of shares will be allocated in the
form of stock units. If adjustments are made to outstanding shares of common
stock as a result of split-ups, recapitalizations, mergers, consolidations and
the like, an appropriate adjustment shall also be made in the number of stock
units in a Director’s account. Stock units shall not entitle any person to
rights of a stockholder unless and until shares of Company common stock have
been issued to that person with respect to stock units as provided in Article 8.
  8.   PAYMENT FROM DIRECTORS’ ACCOUNTS       The aggregate amount of deferred
fees, together with interest and dividend equivalents accrued thereon, shall be
paid in accordance with the deferral and form of payment election made by the
Director under paragraph 6. Amounts deferred to a specified year shall only be
paid in a lump sum and shall be paid promptly at the beginning of that specified
year. Amounts deferred to retirement payable in a lump sum shall be paid,
promptly at the beginning of the calendar year following a Director’s
retirement. Installment payments with respect to amounts deferred to retirement
shall be paid promptly at the beginning of the calendar year after a Director’s
retirement and promptly after the beginning of each succeeding calendar year
until the entire amount credited to the Director’s account shall have been paid.
With respect to directors fees, amounts credited to a Director’s account in cash
shall be paid in cash and amounts credited in stock units shall be paid in one
share of common stock of the Company for each stock unit, except that a cash
payment will be made with any final installment for any fraction of a stock unit
remaining in the Director’s account. Such fractional share shall be valued at
the closing Stock Price on the date of settlement. Restricted Stock Units that
have been deferred shall be paid in cash, each unit to equal the value of one
share of DuPont common

 



--------------------------------------------------------------------------------



 



    stock based on the average of the high and low prices of DuPont common stock
as reported on the Composite Tape of the New York Stock Exchange as of the
effective date of payment.   9.   PAYMENT IN EVENT OF DEATH       A Director may
file with the Secretary of the Committee a written designation of a beneficiary
for his or her account under the Plan on such form as may be prescribed by the
Committee, and may, from time to time, amend or revoke such designation. If a
Director should die before all deferred amounts credited to the Director’s
account have been distributed, the balance of any deferred fees and interest and
dividend equivalents then in the Director’s account shall be paid promptly to
the Director’s designated beneficiary. If the Director did not designate a
beneficiary, or in the event that the beneficiary designated by the Director
shall have predeceased the Director, the balance in the Director’s account shall
be paid promptly to the Director’s estate.   10.   NONASSIGNABILITY       During
a Director’s lifetime, the right to any time-vested restricted stock units, or
the right to any deferred fees, including interest and dividend equivalents
thereon, shall not be transferable or assignable, except as may otherwise be
provided in rules established by the Committee.   11.   GOVERNING LAW       The
validity and construction of the Plan shall be governed by the laws of the State
of Delaware.   12.   EFFECTIVE DATE       This Plan shall become effective as of
January 1, 1996, provided it is approved by stockholders at the Company’s 1996
Annual Meeting, and shall continue in full force and effect until terminated by
the Board of Directors.

 